Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 1 of 15




                                  Operating Agreement

                                    OS Susnet LLC,
                        a California Limited Liability Company



        THIS OPERATING AGREEMENT of OS Susnet LLC (the "Company") is entered
 into as of the date set forth on the signature page of this Agreement by each of the
 Members listed on Exhibit A of this Agreement.

        A.    The Members have formed the Company as a California limited liability
 company under the California Revised Uniform Limited Liability Company Act. The
 purpose of the Company is to conduct any lawful business for which limited liability
 companies may be organized under the laws of the state of California. The Members
 hereby adopt and approve the articles of organization of the Company filed with the
 California Secretary of State.

        B.    The Members enter into this Agreement to provide for the governance of
 the Company and the conduct of its business, and to specify their relative rights and
 obligations.


                               ARTICLE 1: DEFINITIONS

        Capitalized terms used in this Agreement have the meanings specified in this
 Article 1 or elsewhere in this Agreement and if not so specified, have the meanings set
 forth in the California Revised Uniform Limited Liability Company Act.

      "Agreement" means this Operating Agreement of the Company, as may be
 amended from time to time.

        "Capital Account" means, with respect to any Member, an account consisting of
 such Member's Capital Contribution, (1) increased by such Member's allocated share of
 income and gain, (2) decreased by such Member's share of losses and deductions,
 (3) decreased by any distributions made by the Company to such Member, and
 (4) otherwise adjusted as required in accordance with applicable tax laws.
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                   Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 2 of 15




        "Capital Contribution" means, with respect to any Member, the total value of
 (1) cash and the fair market value of property other than cash and (2) services that are
 contributed and/ or         to be contributed to the Company by such Member, as listed
 on Exhibit A, as may be updated from time to time according to the terms of this
 Agreement.

        "Exhibit" means a document attached to this Agreement labeled as "Exhibit A,"
 "Exhibit B," and so forth, as such document may be amended, updated, or replaced
 from time to time according to the terms of this Agreement.

         "Manager" means each Person who has authority to manage the business and
 affairs of the Company pursuant to this Agreement; such Persons are listed on
 Exhibit B, as may be updated from time to time according to the terms of this
 Agreement. A Manager may be, but is not required to be, a Member.

        "Member" means each Person who acquires Membership Interest pursuant to
 this Agreement. The Members are listed on Exhibit A, as may be updated from time to
 time according to the terms of this Agreement. Each Member has the rights and
 obligations specified in this Agreement.

       "Membership Interest" means the entire ownership interest of a Member in the
 Company at any particular time, including the right to any and all benefits to which a
 Member may be entitled as provided in this Agreement and under the California
 Revised Uniform Limited Liability Company Act, together with the obligations of the
 Member to comply with all of the terms and provisions of this Agreement.

       "Ownership Interest" means the Percentage Interest or Units, as applicable,
 based on the manner in w hich relative ownership of the Company is divided.

        "Percentage Interest" means the percentage of ownership in the Company that,
 with respect to each Member, entitles the Member to a Membership Interest and is
 expressed as either:

       A.    If ownership in the Company is expressed in term s of percentage, the
       percentage set forth opposite the name of each Member on Exhibit A, as may be
       adjusted from time to time pursuant to this Agreement; or




                                           -2-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                    Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 3 of 15




        B.     If ownership in the Company is expressed in Units, the ratio, expressed as
        a percentage, of:

               (1)    the number of Units owned by the Member (expressed as "MU" in
                      the equation below) divided by

               (2)    the total number of Units owned by all of the Members of the
                      Company (expressed as "TU" in the equation below).
                                             MU
                      Percentage Interest = - -
                                             TU

         "Person" means an individual (natural person), partnership, limited partnership,
 trust, estate, association, corporation, limited liability company, or other entity, whether
 domestic or foreign.

       "Units" mean, if ownership in the Company is expressed in Units, units of
 ownership in the Company, that, with respect to each Member, entitles the Member to a
 Membership Interest which, if applicable, is expressed as the number of Units set forth
 opposite the name of each Member on Exhibit A, as may be adjusted from time to time
 pursuant to this Agreement.


          ARTICLE 2: CAPITAL CONTRIBUTIONS, ADDITIONAL MEMBERS,
                 CAPITAL ACCOUNTS AND LIMITED LIABILITY

       2.1 Initial Capital Contributions. The names of all Members and each of their
respective addresses, initial Capital Contributions, and Ownership Interests must be set
forth on Exhibit A. Each Member has made or agrees to make the initial Capital
Contribution set forth next to such Member's name on Exhibit A to become a Member
of the Company.

        2.2 Subsequent Capital Contributions. Members are not obligated to make
 additional Capital Contributions unless unanimously agreed by all the Members. If
 subsequent Capital Contributions are unanimously agreed by all the Members in a
 consent in writing, the Members may make such additional Capital Contributions on a
 pro rata basis in accordance with each Member's respective Percentage Interest or as
 otherwise unanimously agreed by the Members.




                                             -3-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                   Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 4 of 15




        2.3 Additional Members.

        A.     With the exception of a transfer of interest (1) governed by Article 7 of this
 Agreement or (2) otherwise expressly authorized by this Agreement, additional Persons
 may become Members of the Company and be issued additional Ownership Interests
 only if approved by and on terms determined by a unanimous written agreement
 signed by all of the existing Members.

       B.      Before a Person may be admitted as a Member of the Company, that
 Person must sign and deliver to the Company the documents and instruments, in the
 form and containing the information required by the Company, that the Managers
 deem necessary or desirable. Membership Interests of new Members will be allocated
 according to the terms of this Agreement.

       2.4 Capital Accounts. Individual Capital Accounts must be maintained for each
 Member, unless (a) there is only one Member of the Company and (b) the Company is
 exempt according to applicable tax laws. Capital Accounts mu st be maintained in
 accordance with all applicable tax laws.

       2.5 Interest. No interest will be p aid by the Company or otherwise on Capital
 Contributions or on the balance of a Member's Capital Account.

         2.6 Limited Liability; No Authority. A Member will not be bound by, or be
 personally liable for, the expenses, liabilities, debts, contracts, or obligations of the
 Company, except as otherwise provided in this Agreement or as required by the
 California Revised Uniform Limited Liability Company Act. Unless expressly provided
 in this Agreement, no Member, acting alone, has any authority to undertake or assume
 any obligation, debt, or responsibility, or otherwise act on behalf of, the Company or
 any other Member.


                   ARTICLE 3: ALLOCATIONS AND DISTRIBUTIONS

        3.1 Allocations. Unless otherwise agreed to by the unanimous consent of the
 Members any income, gain, loss, deduction, or credit of the Company w ill be allocated
 for accounting and tax purposes on a pro rata basis in proportion to the respective
 Percentage Interest held by each Member and in compliance with applicable tax laws.




                                             -4-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                   Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 5 of 15




        3.2 Distributions. The Company will have the right to make distributions of
 cash and property to the Members on a pro rata basis in proportion to the respective
 Percentage Interest held by each Member. The timing and amount of distributions will
 be determined by the Managers in accordance w ith the California Revised Uniform
 Limited Liability Company Act.

       3.3 Limitations on Distributions. The Company must not make a distribution
 to a Member if, after giving effect to the distribution:

        A.    The Company would be unable to pay its debts as they become due in the
 usual course of business; or

         B.       The fair value of the Company's total assets would be less than the sum of
 its total liabilities plus the amount that would be needed, if the Company were to be
 dissolved at the time of the distribution, to satisfy the preferential rights upon
 dissolution of Members, if any, whose preferential rights are superior to those of the
 Members receiving the distribution.


                               ARTICLE 4: MANAGEMENT

       4.1 Management.

       A.    Generally. Subject to the terms of this Agreement and the California
 Revised Uniform Limited Liability Company Act, the business and affairs of the
 Company will be managed by the Board of Managers, as further described below. The
 Members initially nominate and elect the Person(s) set forth on Exhibit B to serve as the
 Manager(s) of the Company. The Managers w ill act under the direction of the Members
 and may be elected or removed at any time, for any reason or no reason, by the
 Members holding a majority of the Voting Interest of the Company. Exhibit B must be
 amended to reflect any changes in Managers.

        B.     Approval and Action. Unless greater or other authorization is required
 pursuant to this Agreement or under the California Revised Uniform Limited Liability
 Company Act for the Company to engage in an activity or transaction, all activities or
 transactions must be approved by a majority of Managers, to constitute the act of the
 Company or serve to bind the Company, but if the Managers cannot reach a majority
 vote, the dispute w ill be submitted to the Members to be resolved by the affirmative
 vote of the Members holding at least a majority of the Voting Interest of the Company.
 With such approval, the signature of any Managers authorized to sign on behalf of the
 Company is sufficient to bind the Company with respect to the matter or matters so
                                             -5-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                    Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 6 of 15




 approved. Without such approval, no Managers acting alone may bind the Company to
 any agreement with or obligation to any third party or represent or claim to have the
 ability to so bind the Company.

        C.    Certain Decisions Requiring Greater Authorization. Notwithstanding
 clause B above, the following matters require unanimous approval of the Members in a
 consent in writing to constitute an act of the Company:

              (i)     A material change in the purposes or the nature of the Company's
                      business;

              (ii)    With the exception of a transfer of interest governed by Article 7 of
                      this Agreement, the admission of a new Member or a change in any
                      Member's Membership Interest, Ownership Interest, Percentage
                      Interest, or Voting Interest in any manner other than in accordance
                      with this Agreement;

              (iii)   A merger or conversion under the California Revised Uniform
                      Limited Liability Company Act;

              (iv)    Any other act outside the ordinary course of the Company's
                      activities;

              (v)     The sale, lease, exchange, or other disposition of all, or substantially
                      all, of the Company's property, with or without goodwill, outside
                      the ordinary course of the Company's activities; and

              (vi)    The amendment of this Agreement.

         4.2 Meetings of Managers. Regular meetings of the Managers are not required
 but may be held at such time and place as the Managers deem necessary or desirable for
 the reasonable management of the Company. Meetings may take place in person, by
 conference call, or by any other means permitted under the California Revised Uniform
 Limited Liability Company Act. In addition, Company actions requiring a vote may be
 carried ou t without a meeting if all of the Managers consent in writing to approve the
 action.

       4.3 Officers. The Managers are authorized to appoint one or more officers from
time to time. The officers w ill have the titles, the authority, exercise the powers, and
perform the duties that the Managers determine from time to time. Each officer will
continue to perform and hold office until such time as (a) the officer's successor is
                                             -6-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                     Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 7 of 15




 chosen and appointed by the Managers; or (b) the officer is dismissed or terminated by
 the Managers, which termination will be subject to applicable law and, if an effective
 employment agreement exists between the officer and the Company, the employment
 agreement. Subject to applicable law and the employment agreement (if any), each
 officer will serve at the direction of Managers, and may be terminated, at any time and
 for any reason, by the Managers.


                      ARTICLE 5: ACCOUNTS AND ACCOUNTING

        5.1 Accounts. The Company must maintain complete accounting records of the
 Company's business, including a full and accurate record of each Company transaction.
 The records must be kept at the Company's principal executive office and must be open
 to inspection and copying by Members during normal business hours upon reasonable
 notice by the Members w ishing to inspect or copy the records or their authorized
 representatives, for purposes reasonably related to the Membership Interest of such
 Members. The costs of inspection and copying will be borne by the respective Member.

       5.2 Records. The Managers will keep or cause the Company to keep the
 following business records.

              (i)     An up to date list of the Members, each of their respective full legal
                      names, last known business or residence address, Capital
                      Contributions, the amount and terms of any agreed upon future
                      Capital Contributions, and Ownership Interests, and Voting
                      Interests;

              (ii)    A copy of the Company's federal, state, and local tax information
                      and income tax returns and reports, if any, for the six most recent
                      taxable years;

              (iii)   A copy of the articles of organization of the Company, as may be
                      amended from time to time ("Articles of Organization"); and

              (iv)    An original signed copy, which may include counterpart
                      signatures, of this Agreement, and any amendments to this
                      Agreement, signed by all then-current Members.




                                             -7-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 8 of 15




        5.3 Income Tax Returns. Within 45 days after the end of each taxable year, the
 Company will use its best efforts to send each of the Members all information necessary
 for the Members to complete their federal and state tax information, returns, and
 reports and a copy of the Company's federal, state, and local tax information or income
 tax returns and reports for such year.

        5.4 Subchapter S Election. The Company may, upon unanimous consent of the
 Members, elect to be treated for income tax purposes as an S Corporation. This
 designation may be changed as permitted under the Internal Revenue Code
 Section 1362(d) and applicable Regulations.

         5.5 Tax Matters Member. Anytime the Company is required to de.signate or
 select a tax matters partner pursuant to Section 6231(a)(7) of the Internal Revenue Code
 and any regulations issued by the Internal Revenue Service, the Members must
 designate one of the Members as the tax matters partner of the Company and keep such
 designation in effect at all times.

         5.6 Banking. All funds of the Company must be deposited in one or more bank
 accounts in the name of the Company with one or more recognized financial
 institutions. The Managers are authorized to establish such accounts and complete,
 sign, and deliver any banking resolutions reasonably required by the respective
 financial institutions in order to establish an account.


                ARTICLE 6: MEMBERSHIP - VOTING AND MEETINGS

        6.1 Members and Voting Rights. The Members have the right and power to
 vote on all matters with respect to which the Articles of Organization, this Agreement,
 or the California Revised Uniform Limited Liability Company Act requires or permits.
 Unless otherwise stated in this Agreement (for example, in Section 4.l(c)) or required
 under the California Revised Uniform Limited Liability Company Act, the vote of the
 Members holding at least a majority of the Voting Interest of the Company is required
 to approve or carry out an action.

        6.2 Meetings of Members. Annual, regular, or special meetings of the Members
 are not required but m ay be held at such time and place as the Members deem
 necessary or desirable for the reasonable management of the Company. Meetings may
 be called by any Member or Members, holding 10% or more of the Percentage Interests,
 for the purpose of addressing any matters on which the Members may vote. A written
 notice setting forth the date, time, and location of a meeting must be sent at least ten
 (10) days but no more than sixty (60) days before the date of the meeting to each
                                            -8-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                  Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 9 of 15




 Member entitled to vote at the meeting. A Member may waive notice of a meeting by
 sending a signed waiver to the Company's principal executive office or as otherwise
 provided in the California Revised Uniform Limited Liability Company Act. In any
 instance in which the approval of the Members is required under this Agreement, such
 approval may be obtained in any manner permitted by the California Revised Uniform
 Limited Liability Company Act, including by conference call or similar communications
 equipment. Any action that could be taken at a meeting may be approved by a consent
 in writing that describes the action to be taken and is signed by Members holding the
 minimum Voting Interest required to approve the action. If any action is taken without
 a meeting and without unanimous written consent of the Members, notice of such
 action must be sent to each Member that did not consent to the action.


    ARTICLE 7: WITHDRAWAL AND TRANSFERS OF MEMBERSHIP INTERESTS

        7.1 Withdrawal. Members may withdraw from the Company prior to the
 dissolution and winding up of the Company (a) by transferring or assigning all of their
 respective Membership Interests pursuant to Section 7.2 below, or (b) if all of the
 Members unanimously agree in a written consent. Subject to the provisions of Article 3,
 a Member that withdraws pursuant to this Section 7.1 will be entitled to a distribution
 from the Company in an amount equal to such Member's Capital Account, which must
 be paid by the Company to such Member within ninety (90) days of the withdrawal
 date unless otherwise agreed in writing.

         7.2 Restrictions on Transfer; Admission of Transferee. A Member may transfer
 Membership Interests to any other Person without the consent of any other Member. A
 person may acquire Membership Interests directly from the Company upon the written
 consent of all Members. A Person that acquires Membership Interests in accordance
 w ith this Section 7.2 will be admitted as a Member of the Company only after the
 requirements of Section 2.3(b) are complied with in full.


                              ARTICLE 8: DISSOLUTION

       8.1 Dissolution. The Company will be dissolved upon the first to occur of the
 following events:

              (i)    The vote of the Members holding at least a majority of the Voting
                     Interest of the Company to dissolve the Company;



                                           -9-
             Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                    Desc
                       Exhibit A - Operating Agreement of OS Susnet LLC Page 10 of 15




                            (ii)    Entry of a decree of judicial dissolution under Section 17707.01 of
                                    the California Revised Uniform Limited Liability Company Act;

                            (iii)   The sale or transfer of all or substantially all of the Company's
                                    assets;

                            (iv)    A merger or consolidation of the Company with one or more
                                    entities in which the Company is not the surviving entity; or

                            (v)     The Company has no members during 90 consecutive days, except
                                    on the death of a natural person who is the sole member of the
                                    Company, the status of the member, including Membership
                                    Interest, may pass to the heirs, successors, and assigns of the
                                    member by will or applicable law.

                      8.2 No Automatic Dissolution Upon Certain Events. Unless otherwise set forth
              in this Agreement or required by applicable law, the death, incapacity, disassociation,
              bankruptcy, or withdrawal of a Member will not automatically cause a dissolution of
,,---....,    the Company.


                                          ARTICLE 9: INDEMNIFICATION

                      9.1 Indemnification. The Company has the power to defend, indemnify, and
              hold harmless any Person who was or is a party, or who is threatened to be made a
              party, to any Proceeding (as that term is defined below) by reason of the fact that such
              Person was or is a Member, Manager, officer, employee, representative, or other agent
              of the Company, or was or is serving at the request of the Company as a director,
              Manager, Governor, officer, employee, representative or other agent of another limited
              liability company, corporation, partnership, joint venture, trust, or other enterprise
              (each such Person is referred to as a "Company Agent"), against Expenses (as that term
              is defined below), judgments, fines, settlements, and other amounts (collectively,
              "Damages") to the maximum extent now or hereafter permitted under California law.
              "Proceeding," as used in this Article 9, means any threatened, pending, or completed
              action, proceeding, individual claim or matter within a proceeding, whether civil,
              criminal, administrative, or investigative. "Expenses," as used in this Article 9, includes,
              w ithout limitation, court costs, reasonable attorney and expert fees, and any expenses
              incurred relating to establishing a right to indemnification, if any, under this Article 9.




                                                          -10-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                    Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 11 of 15




      9.2 Mandatory. The Company must defend, indemnify and hold harmless a
Company Agent in connection with a Proceeding in which such Company Agent is
involved if, and to the extent, California law requires that a limited liability company
indemnify a Company Agent in connection with a Proceeding.

       9.3 Expenses Paid by the Company Prior to Final Disposition. Expenses of
each Company Agent indemnified or held harmless under this Agreement that are
actually and reasonably incurred in connection with the defense or settlement of a
Proceeding may be paid by the Company in advance of the final disposition of a
Proceeding if authorized by a vote of the Members that are not seeking indemnification
holding a majority of the Voting Interests (excluding the Voting Interest of the
Company Agent seeking indemnification) or a majority of the Managers that are not
seeking indemnification, as the case may be. Before the Company makes any such
payment of Expenses, the Company Agent seeking indemnification must deliver a
written undertaking to the Company stating that such Company Agent will repay the
applicable Expenses to the Company unless it is ultimately determined that the
Company Agent is entitled or required to be indemnified and held harmless by the
Company (as set forth in Sections 9.1or9.2 above or as otherwise required by
applicable law).


                         ARTICLE 10: GENERAL PROVISIONS

       10.1 Notice. (a) Any notices (including requests, demands, or other
communications) to be sent by one party to another party in connection with this
Agreement must be in writing and delivered personally, by reputable overnight courier,
or by certified mail (or equivalent service offered by the postal service from time to
time) to the following addresses or as otherwise notified in accordance with this
Section: (i) if to the Company, notices must be sent to the Company's principal
executive office; and (ii) if to a Member, notices must be sent to the Member's last
known address for notice on record. (b) Any party to this Agreement may change its
notice address by sending written notice of such change to the Company in the manner
specified above. Notice will be deemed to have been duly given as follows: (i) upon
delivery, if delivered personally or by reputable overnight carrier or (ii) five days after
the date of posting if sent by certified mail.

       10.2 Entire Agreement; Amendment. This Agreement along with the Articles of
Organization (together, the "Organizational Documents"), constitute the entire
agreement among the Members and replace and supersede all prior written and oral
understandings and agreements with respect to the subject matter of this Agreement,
except as otherwise required by the California Revised Uniform Limited Liability
                                           -11-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                      Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 12 of 15




 Company Act. There are no representations, agreements, arrangements, or
 undertakings, oral or written, between or among the Members relating to the subject
 matter of this Agreement that are not fully expressed in the Organizational Documents.
 This Agreement may not be modified or amended in any respect, except in a writing
 signed by all of the Members, except as otherwise required or permitted by the
 California Revised Uniform Limited Liability Company Act.

         10.3 Governing Law; Severability. This Agreement will be construed and
 enforced in accordance with the laws of the state of California. If any provision of this
 Agreement is held to be unenforceable by a court of competent jurisdiction for any
 reason whatsoever, (i) the validity, legality, and enforceability of the remaining
 provisions of this Agreement (including without limitation, all portions of any
 provisions containing any such unenforceable provision that are not themselves
 unenforceable) will not in any way be affected or impaired thereby, and (ii) to the
 fullest extent possible, the unenforceable provision will be deemed modified and
 replaced by a provision that approximates the intent and economic effect of the
 unenforceable provision and the Agreement will be deemed amended accordingly.

       10.4 Further Action. Each Member agrees to perform all further acts and
 execute, acknowledge, and deliver any documents which may be reasonably necessary,
 appropriate, or desirable to carry out the provisions of this Agreement.

         10.5 No Third Party Beneficiary. This Agreement is made solely for the benefit
 of the parties to this Agreement and their respective permitted successors and assigns,
 and no other Person or entity will have or acquire any right by virtue of this Agreement.
 This Agreement will be binding on and inure to the benefit of the parties and their
 heirs, personal representatives, and permitted successors and assigns.

       10.6 Incorporation by Reference. The recitals and each appendix, exhibit,
 schedule, and other document attached to or referred to in this Agreement are hereby
 incorporated into this Agreement by reference.

       10.7 Counterparts. This Agreement may be executed in any number of
 counterparts with the same effect as if all of the Members signed the same copy. All
 counterparts will be construed together and will constitute one agreement.

                             [Remainder Intentionally Left Blank.]




                                             -12-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32                 Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 13 of 15




        IN WITNESS WHEREOF, the parties have executed or caused to be executed
 this Operating Agreement and do each hereby represent and warrant that their
 respective signatory, whose signature appears below, has been and is, on the date of
 this Agreement, duly authorized to execute this Agreement.

 Dated:___                 __
         {'




                                          -13-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32             Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 14 of 15




                                      EXHIBIT A
                                      MEMBERS


        The Members of the Company and their respective addresses, Capital
 Contributions, and Ownership Interests are set forth below. The Members agree to keep
 this Exhibit A current and updated in accordance with the terms of this Agreement,
 including, but not limited to, Sections 2.1, 2.3, 2.4, 7.1, 7.2, and 10.1.

 Members                             Capital               Percentage
                                     Contribution          Interest
OsnathSiag                                                 100%
Address:
427 N. Canon Dr. #202
Beverly Hills, California 90210




                                         -14-
Case 2:20-bk-16399-BR Doc 27-4 Filed 09/24/20 Entered 09/24/20 11:54:32    Desc
          Exhibit A - Operating Agreement of OS Susnet LLC Page 15 of 15




                                     EXHIBITB
                                    MANAGERS


 Manager(s) of the Company are set forth below.

 DannySiag
 OsnathSiag




                                         -15-
